DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   DONALD R. SPADARO, Limited Guardian for Anthony Caravella,
                         Appellant,

                                    v.

           GEORGE PIERSON, WILLIAM MANTESTA, and
          WEISS SEROTA HELFMAN COLE & BIERMAN, PL,
                          Appellees.

                              No. 4D18-3608

                          [October 31, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Patti Englander Henning, Judge; L.T. Case No. CACE
16-011927(26).

  Barbara A. Heyer of Heyer & Associates, P.A., Fort Lauderdale, for
appellant.

   Stephanie L. Serafin and Jane Kreusler-Walsh of Kreusler-Walsh,
Vargas & Serafin, P.A., West Palm Beach, and Charles A. Morehead III of
Abramowitz, Pomerantz & Morehead, P.A., Sunrise, for appellees George
Pierson and William Mantesta.

   Dena B. Sacharow, D. David Keller, and Elizabeth A. Izquierdo of
Keller Landsberg PA, Fort Lauderdale, for appellee Weiss Serota Helfman
Cole & Bierman, PL.

PER CURIAM.

  Affirmed.

WARNER, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.